FILED
                             NOT FOR PUBLICATION                           MAR 17 2014

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


EDWIN VALENCIA,                                  No. 13-15207

                Plaintiff - Appellant,           D.C. No. 1:11-cv-02110-GBC

  v.
                                                 MEMORANDUM*
JOHN DOES, Nos. 1-3, Correctional
Officers at Corcoran State Prison,

                Defendants - Appellees.


                     Appeal from the United States District Court
                         for the Eastern District of California
                    Gerald B. Cohn, Magistrate Judge, Presiding**

                             Submitted March 10, 2014***

Before:         PREGERSON, LEAVY, and MURGUIA, Circuit Judges.

       California state prisoner Edwin Valencia appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action arising from the loss of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            Valencia consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
his property following his transfer to another prison. We have jurisdiction under

28 U.S.C. § 1291. We review de novo. Weilburg v. Shapiro, 488 F.3d 1202, 1205

(9th Cir. 2007) (dismissal under 28 U.S.C. § 1915A); Barren v. Harrington, 152
F.3d 1193, 1194 (9th Cir. 1998) (order) (dismissal under 28 U.S.C. § 1915(e)(2)).

We affirm.

      The district court properly dismissed Valencia’s action because Valencia had

an adequate post-deprivation remedy under California law. See Hudson v. Palmer,

468 U.S. 517, 533 (1984) (“[A]n unauthorized intentional deprivation of property

by a state employee does not constitute a violation of the procedural requirements

of the Due Process Clause of the Fourteenth Amendment if a meaningful

postdeprivation remedy for the loss is available.”); Barnett v. Centoni, 31 F.3d 813,

816-17 (9th Cir. 1994) (per curiam) (“California [l]aw provides an adequate

post-deprivation remedy for any property deprivations.”). Contrary to Valencia’s

contentions otherwise, his complaint alleged that defendants disregarded prison

regulations, which resulted in the loss of his property.

      Valencia’s contentions that he was not allowed adequate time to file an

amended complaint, and that the district court should have inquired into his

disability, are unpersuasive.

      AFFIRMED.


                                           2                                   13-15207